Citation Nr: 1625413	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for a right hip disability, currently assigned staged ratings of 10 percent prior to December 4, 2013, and a combined 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for right hip degenerative joint disease (DJD).  A July 2014 rating decision granted a separate 10 percent rating for right thigh impairment with limitation of flexion, effective December 4, 2013.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In July 2015, the case was remanded for additional development.  


FINDINGS OF FACT

1. Prior to December 4, 2013, the Veteran's right hip disability is not shown to have been manifested by symptoms greater than arthritis with painful (but less than compensably limited) motion.  

2. From December 4, 2013, the Veteran's right hip disability is not shown to have been manifested by symptoms exceeding limitations of thigh extension to 10 degrees and of adduction to cannot cross legs or rotation to cannot toe-out more than 15 degrees.  


CONCLUSION OF LAW

Ratings for the Veteran's right hip disability in excess of 10 percent prior to December 4, 2013 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5251, 5252, 5253 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence in June 2007, VA notified the Veteran of the evidence that VA would attempt to obtain, and notice of how VA assigns disability ratings and effective dates.  While he did not receive complete notice regarding the type of evidence needed to substantiate his increased rating claim prior to the rating decision on appeal, a July 2010 statement of the case (SOC) provided the notice and the claim was thereafter further developed and readjudicated by supplemental SOC (curing the defect).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It is not alleged that notice was defective.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claim for a rating in excess of 10 percent for right hip DJD and identified evidence that could be secured.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  An August 2015 letter asked him to provide releases for VA to obtain his treatment records from J.S., M.D., or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in September 2007, May 2010, December 2013, and August 2015.  Notably, the September 2007 VA examination report assessed the Veteran's right knee and right thigh scars, but did not include findings related to the right hip.  However, the Board finds the May 2010, December 2013, and August 2015 VA examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned for distinct periods with varying degrees of disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right hip disability is currently rated 20 percent combined (based on a formulation of 10 percent under Code 5003-5251 for degenerative arthritis with painful, but less than compensably, limited thigh extension and 10 percent under Code 5252-5253, for limitation of thigh adduction resulting in inability to cross the legs, and limitation of rotation resulting in inability of the leg to toe-out more than 15 degrees).  

Alternatively, degenerative arthritis established by X-ray findings is rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  A note following provides that a rating under Code 5003 may not be combined with other ratings based on limitation of motion of the joint.  

Limitation of hip motion is rated under Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis; here, there is none).  Notably, Codes 5254 and 5255 do not apply, as the evidence does not show that the Veteran's right hip disability is manifested by hip flail joint or impairment of the femur.  38 C.F.R. § 4.71a.  

Under Code 5251, a maximum 10 percent rating is warranted for extension of the thigh limited to 15 degrees.  38 C.F.R. § 4.71a.  

Under Code 5252, a 10 percent rating is warranted for flexion of the thigh limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; a 30 percent rating is warranted for flexion limited to 20 degrees; and a 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  

Under Code 5253, a 10 percent rating is warranted for limitation of rotation of the thigh, cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limitation of adduction of the thigh, cannot cross legs; and a 20 percent rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal range of motion (ROM) of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  Here, the Veteran's claim for an increased rating for the right hip was received on April 5, 2007; therefore the evaluation period begins in April 2006.  

February 1999 X-rays showed the Veteran has right hip DJD (arthritis).  

A September 2007 VA examination report describes the Veteran's right thigh scars, but does not include findings related to the right hip.  

VA treatment records generally show complaints of burning pain in the hips.  In August 2009, the Veteran reported right hip pain that had increased over the past 7 years and limited his ability to sleep and perform daily activities.  He endorsed limitation of strength and pain in his legs and occasional warmth and swelling in the joints.  In October 2009, the Veteran reported sleep disturbance with fatigue due to multiple joint pain.  He used a cane to ambulate.  Physical examination found pain on abduction and adduction of the hips, tenderness of the inner thigh and hip, and 4-5/5 strength.  

Private treatment records from Dr. J.S. through April 2007 show that the Veteran was considered in need of a bilateral hip replacement.  A November 2006 certification for a parking placard notes that the Veteran's arthritis of the hip and knee severely limited his ability to walk and required the assistance of another person or an assistive device.  April 2007 right femur X-rays did not find any acute abnormality.  

On May 2010 VA examination, the Veteran reported that he was able to walk a block but would then develop increasing right hip pain.  He retired from the police department in 2000 after more than 20 years of employment.  It was noted that right hip X-rays from about a year ago showed a slight amount of osteoarthritis.  Right hip ROM was 0-60 degrees without limitation due to pain.  Extension, and internal and external rotation, were normal without limitation due to pain.  There was no pain with logrolling of the right hip.  Passive abduction of the right hip was to 30 degrees without painful limitation.  Adduction was 0-10 degrees with stiffness at 10 degrees.  There was no additional limitation on repetitive testing, or loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  Leg lengths were equal, and muscle strength was 5/5.  He was able to walk unsupported, but had a slightly lurching gait.  There were no incapacitating episodes, and no effect on the Veteran's usual occupation or daily activities.  

In a July 2010 VA Form 9, the Veteran stated that he had occasional incapacitating exacerbations when he was walking, sitting, or driving, with weakness resulting in functional impairment.  

On December 4, 2013, VA examination, the Veteran reported that his right hip has been getting worse for the past 20 years; he denied flare-ups.  ROM of the right hip was 50 degrees flexion (with evidence of pain at 50 degrees), and extension to 0 degrees (with evidence of painful motion).  Adduction was limited such that the Veteran could not cross his legs, and rotation was limited such that he could not toe-out more than 15 degrees.  There was no loss of abduction beyond 10 degrees.  There was no additional limitation on repetitive testing.  The right hip had localized tenderness, and muscle strength was 4/5 for flexion, extension, and abduction.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran regularly used a cane for locomotion.  He could not walk beyond 40 feet, climb, lift, carry, or do any physical work.  It was noted that his right leg is weak and that he has an antalgic gait (and qualifies for a right hip replacement, but needs cardiology clearance due to other health conditions).  

At the March 2015 hearing, the Veteran testified that he has daily incapacitating episodes when he cannot move his hip or stand up; can barely climb stairs without using hand railings; and has a trouble rising if he falls.  He stated that he is pending clearance from his cardiologist for hip replacement surgery.  

On August 2015 VA examination, the Veteran reported painful right hip flare-ups and that he regularly used a cane for ambulation.  Right hip ROM was flexion of 80 degrees with pain, extension of 10 degrees with pain, abduction of 30 degrees with pain, adduction of 20 degrees with pain, and internal and external rotation of 30 degrees each; there was no additional limitation on repetitive testing.  It was noted that limitation of motion and pain did not contribute to a functional loss.  There was normal muscle strength for flexion, extension, and abduction.  There was no crepitus, pain with weight bearing, or objective evidence of localized tenderness or pain on palpation of the joint.  It was noted that the current examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, or during flare-ups.  The examiner opined that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  It was noted that his right hip disability did not impact on his ability to perform any type of occupational task.  

Prior to December 4, 2013, the Veteran's right hip disability is not shown to have been manifested by symptoms greater than arthritis with painful (but less than compensably) limited thigh flexion and adduction.  It was established by X-rays prior to the evaluation period that the Veteran has right hip arthritis.  On May 2010 VA examination, the Veteran's right hip disability was manifested by flexion limited to 60 degrees and adduction of 10 degrees, and repetitive testing did not find additional functional limitation due to pain, weakness, fatigability, or incoordination.  The Board notes that the ability to cross the legs requires adduction of about 45 degrees; here, the Veteran had right hip adduction of only 10 degrees.  Although VA treatment records show that the Veteran endorsed having occasional right hip swelling and limitation of strength, and had 4-5/5 strength on October 2009 clinical examination, the evidence does not show that such symptoms caused additional functional limitation beyond that shown on May 2010 VA examination.  Private treatment records show the Veteran's reports that his right hip arthritis limited his ability to walk and required an assistive device.  However, on May 2010 VA examination he was able to walk unsupported (albeit with a lurching gait), and repetitive testing did not find additional functional limitation with use due to pain, weakness, fatigue, or incoordination.  Based on the foregoing evidence, prior to December 4, 2013, the Veteran's right hip symptomatology was most closely analogous to the criteria for a 10 percent, but no higher, rating under Code 5253 for limitation of right hip adduction.  

Although the evidence also shows painful right hip arthritis with (less than compensably) limited flexion prior to December 4, 2013, a separate 10 percent rating under Code 5003 is not warranted for that period.  See 38 C.F.R. § 4.71a, Code 5003 (providing that a 10 percent rating is warranted when limitation of joint motion is noncompensable, and a note following provides that ratings under Code 5003 may not be combined with ratings based on limitation of motion).  Since Code 5253 criteria pertain to limitation of motion, a separate rating under Code 5003 is not warranted.  Accordingly, a rating in excess of 10 percent for the right hip disability is not warranted prior to December 4, 2013.  

From December 4, 2013, the Veteran's right hip disability is not shown to have been manifested by symptoms greater than limitation of thigh extension to 10 degrees, adduction (cannot cross legs), and rotation (cannot toe-out the right leg more than 15 degrees).  On December 4, 2013, VA examination, the Veteran had limited right hip flexion of 50 degrees, adduction (could not cross his legs), and rotation (could not toe-out more than 15 degrees); there was full extension and no loss of abduction beyond 10 degrees.  Although in July 2010 the Veteran endorsed occasional exacerbation and right hip weakness on December 2013 VA examination he had 4/5 right hip strength and no additional functional limitation on repetitive testing.  

At the March 2015 hearing, the Veteran testified that he has flare-ups daily when he cannot move his hip or get up at all, and on August 2015 VA examination he reported painful flare-ups.  August 2015 examination found right hip impairment consisting of limitation of extension at 10 degrees and adduction of 20 degrees.  The examiner noted that there was no additional functional limitation of the right hip due to pain, weakness, fatigability, or incoordination during flare-ups or on repetitive use.  

The overall evidence shows that since December 4, 2013, the Veteran's right hip disability has been manifested by symptoms no greater than limitation of thigh extension to 10 degrees, adduction to cannot cross legs and rotation to cannot toe-out more than 15 degrees.  The limitation of extension has been assigned  a 10 percent rating (the sole rating provided) under Code 5251.  While inability to toe out (rotation limitation) and inability to cross leg (adduction limitation) provide separate bases for a 10 percent rating under Code 5253, separate ratings are not warranted for those two functional limitations as such would result in two 10 percent ratings under Code 5253 (which would violate the 38 C.F.R. § 4.14 prohibition against pyramiding).   See Cullen v. Shinseki. 24 Vet.App. 74, 84 (2010). Accordingly, from December 4, 2013, a combined rating in excess of 20 percent is not warranted.  

The Board also considered whether referral of the claim for consideration of an  extraschedular rating  under 38 C.F.R. § 3.321(b) is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's right hip disability picture to the applicable diagnostic code criteria, the Board finds that the nature and degree of disability shown is fully encompassed by the schedular rating criteria.  Functional limitations not encompassed by the schedular criteria are neither shown, nor alleged.  Therefore, the schedular ratings assigned are not inadequate, and referral of the claim for extraschedular consideration is not required.  

Finally, as the Veteran has been awarded a total disability rating based on individual unemployability (TDIU) based on his various service-connected disabilities (to include the right hip) for throughout the entire period under consideration, and the issue of entitlement to a TDIU rating is not raised in the context of the instant claim (because it is moot).  The Board finds that the preponderance of the evidence is against the Veteran's claim for increases in the staged ratings assigned for his right hip disability.  Consequently, the benefit of the doubt doctrine does not apply.   The appeal in the matter must be denied.  


ORDER

Ratings for the Veteran's right hip disability in excess of 10 percent prior to December 4, 2013, and in excess of 20 percent from that date, are denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


